Hudgins, J.,
dissenting.
The contract insured the owner against loss by reason of the ownership or maintenance of the truck. It also insured other persons operating the truck with the permission of *416the “named assured.” On the date in question the assistant manager of the “named assured” was on a usual trip from Wake Forest to Raleigh to purchase and transport fresh vegetables for resale at the assured’s place of business in Wake Forest. The assistant manager was driving the truck and was clothed with discretion as to the time of his departure from either Wake Forest or Raleigh, and the routes of travel. The accident with resulting damage occurred on this trip, and after the assistant manager had missed the way to his brother’s home where he was authorized to spend the night.
The statement in the application, which was copied in the policy, was that the assured acquired the truck for the purpose of using it in its mercantile business. The policy contains no express language excluding coverage for any incidental use the owner might make of the truck. The North Carolina statute requires the “statements” to be construed as representations and not warranties. So regarding the “statements,” even if the assistant manager made a slight departure from his general instructions, the truck was still being used, in a substantial sense, for the purpose it was acquired.
The majority opinion, in effect, construes the “statement” in the application to be warranties, contrary to the mandates of the statute.